Citation Nr: 0530014	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disorder of the 
upper back and shoulders.

3.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).

In May 2005, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Acting Veterans Law Judge.  A transcript of the veteran's 
testimony has been associated with his claims file.  At the 
hearing the veteran submitted additional evidence, 
accompanied by a waiver of RO consideration, which will be 
considered by the Board in adjudication of this appeal.

The issue of service connection for peptic ulcer disease was 
addressed in a statement of the case furnished to the veteran 
in February 2004.  The veteran has not filed a substantive 
appeal with regard to this issue.  Consequently, the Board 
has no jurisdiction over this matter. 

The issues of service connection for a disorder of the upper 
back and shoulders and service connection for a right leg 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not shown to have manifested diabetes mellitus 
in service or for many years thereafter.  

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2005).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
 
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.   
 
With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a May 2003 statement of 
the case and a supplemental statement of the case dated in 
August 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, in an August 2003 letter, the RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, evidence already 
submitted and/or obtained in his behalf, as well as the 
evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the August 2003 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA and the veteran was not specifically informed to 
furnish copies of any pertinent evidence in his possession 
pertinent to his claims not previously submitted as required 
by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the order required by 38 U.S.C.A. 
§ 5103(a), the Board finds that error to be harmless. Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case." ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless. While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Merits of the Claims Presented

In hearing testimony and other statements on file, the 
veteran essentially argues that his current diabetes had its 
onset in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease will be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1131.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 
Here the veteran's service medical records are negative for 
complaints and/or findings suggestive of diabetes.  On the 
veteran's August 1979 medical examination for service 
separation, a clinical evaluation of the veteran, to include 
the endocrine system found no abnormalities.  Urinalysis 
studies were negative for sugar.

The veteran's initial post service VA examination in July 
1980 is negative for complaints and/or findings suggestive of 
diabetes.

Post service, there is no showing of diabetes within the one-
year period immediately following the veteran's discharge 
from service in December 1979.  Medical treatment for 
diabetes is not shown until many years after service.  At his 
hearing in May 2005, the veteran testified that this disorder 
was first diagnosed in October 1999.  VA outpatient treatment 
records show evaluation and treatment referable to this 
disorder beginning in November 1999. 

Here the medical evidence of record shows that the veteran's 
diabetes was not diagnosed prior to the late 1990s and the 
veteran has not testified to the contrary.  This is 
approximately 20 years following service separation and is 
too remote in time from service to support the claim that it 
is related to service on a direct or presumptive basis, 
absent medical evidence to the contrary.  Such objective 
evidence has not been presented.

The absence of treatment records suggesting complaints or 
findings of diabetes mellitus for many years after service is 
probative evidence that this disorder did not have its onset 
in service.  The veteran's statements to the extent that they 
express his belief that diabetes mellitus is attributable to 
his military service are not probative.

As a layman, the veteran is not qualified to offer an opinion 
as to the date of onset of his illness or its etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that 
lay persons were not qualified to provide a probative 
diagnosis on a medical question).  Lay hypothesizing, in the 
absence of any supporting medical authority, serves no 
constructive purpose.  See Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  

In the absence of a showing of a nexus between the veteran 
existing diabetes mellitus and the veteran's service, a 
preponderance of the evidence is against the veteran's claim 
for service connection.  Accordingly, the appeal must be 
denied.  In reaching this decision the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The veteran is also seeking service connection for a disorder 
of the upper back and shoulders and a right leg disorder, 
which he contends are attributable to events in service.  The 
veteran has testified that since service he has had 
continuous symptoms associated with these disorders.  
Furthermore, he has indicated that private physicians have 
treated him in the 1980s for his conditions at two 
facilities, St Joseph (Hospital ?) and The Little Rock Family 
Practice Clinic.  Pursuant to the VCAA, pertinent medical 
records related to his treatment at these facilities must be 
obtained and associated with his claims file.  

Additionally, the Board observes that in cases where there is 
a reasonable possibility that a current condition is related 
to a residual or a condition experienced in service, a VA 
medical examination is necessary to make a decision on a 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
him since service for complaints 
referable to the disorders in issue.  
After securing any necessary release 
required, the RO should obtain all 
identified records to include the records 
of any evaluation and treatment provided 
to the veteran by physicians at St Joseph 
(Hospital?) and the Little Rock Family 
Practice Clinic.  If any requested 
records are not available, or if the 
search for any such record otherwise 
yields negative results, that fact should 
clearly be documented in the claims file 
and the veteran should be informed in 
writing.

2.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine whether has an existing 
disorder manifested by upper back and 
shoulder pain, and/or a disorder 
manifested by right leg pain (and 
particularly with regarding his right 
knee and/or right ankle) and whether, if 
any existing disability is found, if it 
is at least as likely as not that it was 
related to or had its onset in service.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  The examiner(s) should support 
his or her assessments by discussing 
medical principles as applied to specific 
medical evidence in this case.  The 
claims folder should be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  All 
examination findings along with the 
complete rationale for the opinions and 
conclusions reached should be set forth 
in the report.  

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If any of the benefits sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


